department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc corp b03 tl-n-2028-99 uilc internal_revenue_service national_office field_service_advice memorandum for matthew j fritz associate area_counsel lmsb cc lm mtc cin lou from filiz a serbes branch chief cc corp b03 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend parent sub sub sub subsidiary new name benefits products insurance_company third party tl-n-2028-99 fiscal tax_year fiscal tax_year date date date a b c d e f g h m n o x y issue sec_1 does the transaction described herein qualify as an exchange under sec_351 of the internal_revenue_code is the transferee corporation entitled to deduct payments made on the assumed liability tl-n-2028-99 conclusion sec_1 this transaction does not qualify as an sec_351 exchange for numerous reasons as discussed below the transferee corporation is not entitled to deduct any payments made on the assumed liability facts this request for field_service_advice concerns an affiliated_group_of_corporations that did not file consolidated_returns in fiscal tax_year through fiscal tax_year below we have summarized the relevant facts as submitted by area_counsel at the time of the transaction described below parent owned all the outstanding_stock of three operating subsidiaries sub sub and sub prior to the transaction sub owned all of the outstanding_stock of subsidiary which prior to the transaction was an inactive shell corporation the outstanding_stock of subsidiary consisted of x voting common shares and y nonvoting common shares parent and its subsidiaries had been experiencing rising costs for certain benefits for their employees and by fiscal tax_year collectively had such benefits liabilities recorded on their books in an amount in excess of dollar_figureg of this amount dollar_figureb was attributable to benefits for eligible employees of parent and sub parent asserts that it undertook the transaction to control rising benefits costs on date near the end of fiscal tax_year sub formalized a portion of its outstanding debt to parent by issuing an unsecured promissory note to parent in the principal_amount of dollar_figurec on the next day date subsidiary amended and restated its certificate of incorporation to authorize the issuance of a shares of voting participating noncumulative preferred_stock with an optional redemption provision and a put provision also on date parent subscribed to purchase the a newly authorized preferred shares by contributing the dollar_figurec promissory note to subsidiary in exchange for the a shares and subsidiary’s assumption of dollar_figureb of shortly before the transaction was undertaken the name of subsidiary was changed to new name shortly after the transaction was completed its name was changed back to subsidiary references to subsidiary are references to such corporation regardless of its name at the particular time under applicable tax_accounting rules neither parent nor any other member of its affiliated_group had yet been able to take a deduction for these benefits tl-n-2028-99 parent’s and sub 2's benefits liabilities these a shares of preferred_stock of subsidiary represented approximately e percent of subsidiary’s value and an f percent voting interest in subsidiary effective date parent and subsidiary entered into an agreement under which parent agreed to provide the services necessary to handle all matters relating to the administration of the contingent liabilities defined as the benefits costs for subsidiary in addition according to area_counsel parent agreed to provide services concerning insurance including risk management services a few days later on date parent entered into an arrangement with insurance_company in accordance with which parent sold the a preferred shares to insurance_company for dollar_figured an amount equal to the difference between the face_amount of the dollar_figurec promissory note and the dollar_figureb benefits liabilities assumed by subsidiary on its federal tax_return for fiscal tax_year parent claimed a capital_loss on its sale of the a shares of subsidiary preferred_stock asserting that its basis in that stock was an amount equal to dollar_figurec the full face_amount of the promissory note contributed to subsidiary not reduced by the amount of liabilities assumed by subsidiary parent’s reporting position was that subsidiary's assumption of the dollar_figureb of benefits obligations was not a liability for purposes of sec_358 and a a ii because of the contingent character of these obligations area_counsel asserts that this transaction has no economic basis and was undertaken merely to create a capital_loss_carryback to offset capital_gains parent recognized in fiscal tax_year parent asserts that the purpose of the transaction was to give insurance_company a new incentive to help control benefits costs insurance_company had for some time leading up to the transaction administered parent's benefits program receiving a flat per capita fee the purported new incentive derived from insurance company's purchase of the a shares of subsidiary preferred_stock under the put provision associated with the stock insurance_company could sell the a preferred shares back to the parent affiliated_group at a formulaic put price tied to the level of subsidiary's retained earnings at the time of exercise of the put the put price is capped at an aggregate dollar_figuren for all the a shares together the contractual documents underlying the transaction however contained what area_counsel characterizes as two conflicting formulas for calculating the put price also at the time insurance_company bought the a shares parent's executive committee had without any request from insurance_company to do so increased the aggregate price cap from an initially-drafted dollar_figurem figure to the dollar_figuren noted above in sum no evidence has been shown that insurance_company bargained over the terms of the transaction tl-n-2028-99 furthermore parent officials maintain that they first determined that an incentive should be created for some qualified third party to minimize the benefits paid and that only then did they consult parent’s tax personnel as to how to structure such incentive so as to reduce corporate taxes parent tax officials designed and recommended the above-outlined deal structure for the large capital_loss_carryback it would generate parent officials maintain however that a majority of its executive committee voted to approve the incentive deal with insurance_company at a time when less than a majority of the executive committee members were aware of the tax reduction benefits of the transaction at or prior to the time parent agreed to the transaction with insurance_company parent created a task force dedicated to devising ways to control parent's benefits costs though there were other representatives on the task force once insurance_company purchased the a preferred shares it provided its own representative area_counsel disputes the effectiveness of this task force in reducing benefits costs and insurance company’s role as part of the task force there is evidence that prior to the transaction insurance_company did participate in discussions about cost-saving ideas but never in a forum like the task force meetings where representatives of an actuarial firm were also present furthermore in parent’s actuarial report for the year ended approximately three years after date benefits costs were down only dollar_figureo less than the amount actuarially projected for that date at the time the transaction was undertaken although parent argues that dollar_figureo does not reflect the unusually high inflationary increase in certain benefits costs and that the actual savings have been greater than dollar_figureo parent appears to concede that most of the dollar_figureo savings came from the introduction of products of which the task force members were generally aware prior to the transaction and using them cannot be credited solely to insurance_company the ideas that have produced savings have all come from the task force which included one insurance_company employee among its members and parent cannot identify which saving ideas if any may have originated with insurance_company representatives area_counsel states that parent’s tax personnel advised at least some members of the executive committee that the worst case scenario was that the service might determine that the transaction lacked a bona-fide business_purpose and deny the loss deduction even though the transaction may satisfy the technical requirements the worst case scenario was described to at least the top four members of the executive committee by the tax department as parent’s cost would be the interest on the repaid amount calculated from the date the refund was received for a total cost of approximately dollar_figureh tl-n-2028-99 area_counsel states that insurance_company sold its benefits business to third party approximately a year and a half after date insurance_company retained its a shares of subsidiary preferred_stock and area_counsel says the third party does not have any 'partnership' incentive to produce cost savings since insurance_company retained the subsidiary stock law and analysis as noted by area_counsel the subject transaction is substantially the same as that described in notice_2001_17 2001_9_irb_730 date accordingly although the subject transaction was completed before notice_2001_17 was issued the loss claimed on the disposition of the subsidiary stock is disallowed for reasons set forth in notice_2001_17 including the following parent’s acquisition of subsidiary stock does not qualify under sec_351 and is therefore a taxable_exchange subject_to sec_1001 a the acquisition failed to satisfy the technical requirements of sec_351 sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation solely in exchange for stock and immediately_after_the_exchange the transferor or transferors are in control of the corporation control is defined in sec_368 which provides that control requires ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation for this purpose ownership must be direct not by attribution see revrul_56_613 1956_2_cb_212 revrul_78_130 1978_1_cb_114 under the facts presented sub owned all of the outstanding_stock of subsidiary immediately prior to the transaction in the transaction parent acquired a shares of newly-authorized subsidiary preferred_stock representing significantly less than percent of the vote approximately f percent parent directly owned no other shares of any other classes of subsidiary stock accordingly parent did since parent and its subsidiaries do not file consolidated_returns sec_1_1502-34 of the income_tax regulations which provides that for purposes of determining the application of sec_351 in a consolidated_return_year there shall be included stock owned by all other members of the group in the issuing_corporation is not available to raise parent’s ownership of subsidiary stock to the requisite percent level tl-n-2028-99 not have control of subsidiary immediately_after_the_exchange and so failed to satisfy the technical requirements of the sec_351 if facts are developed that indicate sub joined with parent in transferring property to subsidiary the exchange may or may not satisfy the control requirement of sec_351 see sec_1_351-1 negating transfers by a pre-existing owner of transferee stock if the value of the new stock issued to that transferor is relatively small compared to the value of the old stock owned by that transferor and the primary purpose of the transfer by that transferor was to qualify other transferors for sec_351 treatment see also revproc_77_37 sec_3 1977_2_cb_568 b the transaction lacks a bona_fide business_purpose even if the subject transaction were found to satisfy the technical requirements of sec_351 it must also have a bona_fide business_purpose in order to qualify as an sec_351 exchange see revrul_55_36 1955_1_cb_340 see also 688_fsupp_1129 n d tex aff'd 865_f2d_644 5th cir and the cases cited therein determining whether a bona_fide non-tax business_purpose motivated at least in part the sec_351 transaction requires intensive factual development of the motives and intent of the parties as gleaned through their written communications contracts and agreements and their expertise on tax matters in general as well as their conduct throughout the transaction the service and the various courts have distilled several factors that aid in determining whether a valid non-tax business_purpose is present in a purported sec_351 transaction these factors include whether the transfer achieved its stated business_purpose whether the transfer primarily benefitted the transferor or the transferee the amount of potential non-tax benefit to be realized by the parties whether the transferee corporation is a meaningless shell whether the transferee's existence is transitory whether the transferee corporation has any other assets of the type transferred the number of times the property was transferred both prior to and after the sec_351 transaction the amount of time each party held the property both prior to and after the sec_351 transaction whether there were any pre-arranged plans concerning future dispositions of the property and whether there were independent parties such as creditors that requested a specific structure for the transaction cid cid cid cid cid cid cid cid cid cid tl-n-2028-99 based on the facts as we understand them it appears there was no real purpose for the transaction apart from the creation of an asset the subsidiary preferred_stock with a basis far in excess of its value in order to generate a substantial tax loss to offset parent’s previously-recognized substantial capital_gain parent argues that it sold its a shares of subsidiary preferred_stock to create an incentive for insurance_company to find ways to reduce benefits costs but those cost reductions were de miminis compared to the tax savings parent generated through the transaction in addition there is evidence that the means to reduce costs already were known to parent without significant participation by insurance_company taking all of the facts and circumstances of the transaction into account there is no apparent bona_fide business_purpose to support the steps taken by parent although courts have generally not imposed an exceptionally high standard in making this business_purpose determination the present transaction nevertheless presents a very strong case for disqualification on the grounds that taxpayer failed to satisfy the business_purpose requirement accordingly the transfer does not qualify as an sec_351 exchange note that if the transaction fails to qualify as an sec_351 exchange it is a taxable sec_1001 exchange and under sec_1012 parent takes a reduced basis in the subsidiary preferred_stock in an amount equal to the fair_market_value of the note transferred which might reasonably be argued to equal the face value of the note reduced by the liabilities assumed even if the transaction is treated as qualifying under sec_351 parent is not entitled to deduct its purported stock loss a if parent acquired control of subsidiary in the transaction the loss is disallowed under sec_269 sec_269 states that if control of a corporation is acquired for the principal purpose of securing the benefit of a deduction credit or other allowance then the secretary may disallow such deduction credit or other allowance sec_269 thus requires the presence of three elements an acquisition of control of a corporation the principal purpose of avoiding federal_income_tax and securing the benefit of a deduction credit or other allowance which would not otherwise be enjoyed see 43_tc_313 the first element will be present only if the facts are ultimately found to be significantly different than described above but if in fact parent acquired control of subsidiary in the exchange while parent’s sec_351 problems will be solved it will be brought squarely within the scope of sec_269 inasmuch as the other tl-n-2028-99 elements are satisfied here control for the first element is the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of the shares of all classes of stock of the corporation acquisition of control can be the formation of a controlled_corporation 280_f2d_394 8th cir a litigating hazard with this argument is that subsidiary was not newly created parent’s control of subsidiary was achieved by a transfer of a newly created class of stock of subsidiary to parent challenger inc v commissioner t c memo suggests that sec_269 does not apply to the use of existing subsidiaries in challenger the subsidiary was created with a business_purpose then had fallen dormant because the majority of its business operations slot machines were outlawed the court concluded that the use of these corporations did not fall within the definition of an acquisition of control for purposes of the application of sec_269 id however the facts in challenger can be distinguished from the facts in this case the mere fact that a subsidiary used for tax_avoidance reasons was in existence at the time the transaction took place to evade tax should not be allowed to circumvent sec_269 here subsidiary was an inactive shell corporation having no earnings_and_profits and not engaged in any business not even after the transaction until parent transferred the note to it subsidiary therefore had no value until it engaged in this scheme the relative value of the acquired tax_benefit of the eventual sale of the subsidiary stock that duplicates the deductions for payment of contingent liabilities is enormous when compared to the economic profit of subsidiary which is literally nothing the senate report for sec_129 the pre-1954 predecessor to sec_269 states that the aim of sec_129 is to prevent perverting deductions so that they no longer bear a reasonable business relationship to the interest or enterprises which produced them and for the benefit of which they were provided s rep no 78th cong 1st sess the original investment into subsidiary by parent is made with the end goal of duplicating a loss which may satisfy both the first and second prongs of the sec_269 test specifically sec_269 requires that tax_evasion or avoidance is the principal purpose for the acquisition in the context of sec_269 principal purpose means that the evasion or avoidance purpose must outrank or exceed in importance any other purpose 65_tc_162 that element is clearly satisfied here although parent argues that the transaction was engaged in for legitimate business purposes as discussed above parent has not provided sufficient evidence to establish such a business_purpose in addition the resultant magnitude of evasion or avoidance of federal income taxes in this transaction exceeds any purported business_purpose we believe that the third requirement that the deduction would not have otherwise been enjoyed is also present in this case although parent may have at tl-n-2028-99 some time become entitled to a deduction by reason of payments on its benefits obligations parent was not at the time of the stock sale entitled to any such deduction the reason is that parent had not satisfied the tax_accounting requirements governing deductions inasmuch as parent’s benefits obligation appears not to have been fixed in fact or reasonably determinable in amount economic_performance had not been performed and it was subject_to other restrictions relating to employee_benefits provisions therefore parent was merely attempting to take a potential future deduction duplicate the economic loss attributable to that amount into the basis of subsidiary stock and thereby obtain the benefit of the deduction at a time when it was not entitled to any deduction we note that sec_269 has generally been used for the disallowance of deductions for losses that occurred before the acquisition of the loss corpo303_f2d_142 1st cir where a parent_corporation acquired a corporation with significant operating losses was denied deductions for those losses under sec_269 because the parent was found to have acquired control of the loss_corporation with tax_avoidance motives nevertheless nothing in the language of sec_269 precludes the application of sec_269 to pre- acquisition losses that could not be taken into account for tax purposes until post- acquisition tax years thus in sec_1_269-3 the service states that sec_269 applies assuming the other requirements are satisfied if a corporation acquires control of another with current past or prospective credits deductions net operating losses or other allowances emphasis added b the liability is not within the scope of sec_357 therefore sec_358 does not prevent the application of sec_358 to reduce basis by amount of the liability assumed the benefits liability is a liability the assumption of which would be taken into account in amount_realized in an sec_1001 transaction as a result under a straightforward application of sec_358 the liability assumption reduces the basis of the stock received in the exchange parent claims that because the liability is one that will give rise to a deduction it is a liability described in sec_357 and that therefore sec_358 prevents the basis_reduction required under sec_358 under these facts however the liabilities are not within the intended scope of sec_357 and thus sec_358 is inapplicable accordingly sec_358 requires the reduction of stock basis by the amount of the assumed liability the rationale for this position is that although authorities such as revrul_95_74 1995_2_cb_36 permit a corporate transferee to claim deductions accruing upon payment of assumed_liabilities such authorities only apply if there is a tl-n-2028-99 transfer of a trade_or_business and the taxpayer has no plan to dispose_of the stock received in cases described in notice_2001_17 and under the facts as presented by area_counsel in this case there is no transfer of a trade_or_business and there is a plan to dispose_of the stock immediately after the purported sec_351 exchange these transactions therefore are not within the scope of revrul_95_74 as a result the taxpayers in these cases are subject_to the rule in 153_f2d_323 8th cir that the assumption of the liability is part of the cost of acquiring the transferred asset and so the payment of the liability does not give rise to a deductible expense for the transferee as will be discussed further below consequently the transferee’s basis in the assets received is determined under sec_362 therefore the later payment of the liability gives rise to no additional basis to the transferee in such a case the deduction upon payment should accrue to the transferor and thus there is no need to preserve the loss in the stock basis under the circumstances the liability is not within the scope of sec_357 its assumption is therefore not within the scope of sec_358 and the general_rule of sec_358 applies to reduce the stock basis by the amount of the liability c the liability assumption is treated as a distribution of money under sec_357 even if the liabilities may be considered liabilities described in sec_357 with the result that sec_358 would prevent the reduction of stock basis otherwise required by sec_358 in the cases described in notice_2001_17 the principal purpose of the liability assumption is to facilitate the creation of high basis low value stock the disposition of which could accelerate and in some cases duplicate the deduction of the underlying liability this is not a bona_fide business_purpose and therefore under sec_357 the assumption of the liability is treated as a distribution of money under sec_358 that deemed_distribution of money reduces stock basis note that unlike the requirement in sec_351 which is only that the taxpayer have a business_purpose sec_357 applies if the taxpayer’s principal purpose is not a bona_fide business_purpose thus sec_357 can apply even if the taxpayer in fact has a business_purpose parent’s purported stock loss is also disallowed because the transaction lacks economic_substance in addition to the reasons set forth above the facts of this case require the disallowance of parent’s purported stock loss because the overall transaction lacks a business_purpose was engaged in solely for tax_avoidance purposes and is lacking in economic_substance see 157_f3d_231 3d cir cert_denied 526_us_1017 united parcel service v tl-n-2028-99 commissioner tcmemo_1999_268 appeal pending 113_tc_214 as discussed throughout this memorandum although parent has offered its business_purpose of reducing benefits costs for the transaction there is sufficient evidence in this case that this business_purpose is not bona_fide that it does not outweigh the significant tax-motivated nature of the transaction and that the form chosen by parent does not reflect the true substance of the transaction the facts provided by area_counsel certainly provide grounds for arguing under general tax principles that there is no economic_substance to this transaction for instance there is no evidence that there was much if any negotiation between parent and insurance_company for the incentive scheme before it was entered into parent raised the cap on the put price from dollar_figurem to dollar_figuren without any request from insurance_company to do so the two formulas in the transaction documents for the put price were arguably inconsistent a sign that neither side considered the put very important when insurance_company sold its benefits business parent apparently did not create a similar replacement incentive for its new insurer finally parent entered into the incentive deal just as the period for carrying back a capital_loss to its large capital_gain three years earlier was about to expire furthermore although subsidiary assumed the benefits liabilities all aspects of benefits claims management were contracted by subsidiary back to parent and parent remained primarily liable for the obligations after transfer to subsidiary this arrangement simply constituted parent’s attempt to accelerate its deduction for payment of these liabilities through the creation of a stock loss it appears that parent was aware that the anticipated benefits costs savings were relatively de miminis in light of the large tax savings generated which only serves to evidence further parent’s lack of any business_purpose beyond tax_avoidance 435_us_561 sets forth several factors indicating that a transaction has no economic_substance these factors also are discussed in 902_f2d_159 2d cir one factor is the economic independence of the contracting parties insurance_company may have been independently owned but because it presumably desired to continue its pre-existing business relationship with parent it appears to have been willing to accommodate parent in what was purely a tax savings scheme parent has not established that insurance_company truly negotiated as an unrelated party would over the terms of its incentive see also 87_tc_983 aff’d without opinion 860_f2d_1075 3d cir where partnerships’ purported purchase of videotapes was held a sham partly because the transactions were made on terms unilaterally established by the sellers suggesting a lack of arm’s length bargaining 88_tc_386 where the court cited as one factor typically tl-n-2028-99 indicative of a lack of economic_substance the fact that the opposite party accepted the terms of the transaction without price negotiation a second factor is whether the parties disregarded the form of their transaction subsequent to parent’s sale of the subsidiary preferred_stock to insurance_company subsidiary conducted no or virtually no activities of its own it reimbursed parent for work done by parent’s employees in other words parent’s deal with insurance_company resulted in no operating changes at subsidiary subsidiary was merely a shell corporation used to assume a liability and then provide a stock incentive compensation vehicle for insurance_company since parent had no real expectation that its incentive deal with insurance_company would produce a significant reduction in claims costs the transaction with insurance_company should be disregarded for tax purposes denying parent its claimed capital_loss even assuming on the other hand that parent did have a real expectation that its incentive deal with insurance_company would produce a significant reduction in claims costs there are other more direct forms for the transaction that parent could have chosen parent could have entered into a direct cash contract with insurance_company that would have provided insurance_company with a contingent economic benefit identical to that constructed with the put option on the subsidiary preferred_stock no reason has been suggested why it could not in fact the steps taken by parent’s management seemingly to obscure the tax benefits to be achieved by the transaction from the full executive committee eg by not informing the full committee about the transaction’s tax consequences until after a general decision to try to reduce benefits costs had been made strengthens the argument that this particular form of the transaction was chosen for tax- motivated reasons it was noted in 104_tc_584 aff'd ustc big_number 9th cir that the presence of a third party with whom the taxpayer has bargained at arm's length fails to protect a tax-avoidance plan if the formalities employed by the taxpayer have no significant impact on the other contracting party and are tolerated or accepted as an accommodation rather than as an integral part of the basic transaction it appears that insurance company's agreeing to cast the incentive deal as a purchase of subsidiary preferred_stock accompanied by a put option on the same stock was purely an accommodation to parent and that as noted the same economic end could have been achieved much more directly as discussed throughout this memorandum there would be enormous tax advantages to the position advocated by parent under parent's theory it would be entitled to an immediate deduction of its purported loss on the sale of subsidiary stock and presumably under a misguided reading of revrul_95_74 subsidiary tl-n-2028-99 would be entitled to deduct that same amount again as payments are actually made on the benefits claims also as discussed throughout this memorandum there is neither a basis in the applicable regulations nor a compelling policy objective to support parent’s position in fact without a bona_fide business_purpose and considering that the anticipated tax savings far exceeded the projected savings from the business objectives we conclude that the transaction has no purpose other than inappropriate tax_avoidance and should be disregarded parent states that the purpose of the transaction was to isolate the benefits costs and create an incentive for insurance_company to manage and reduce rising benefits costs drawing on its experience and expertise in that area to make the administration of the claims significantly more efficient and economic but in fact relatively de_minimis savings were achieved using products already known to parent without significant input from insurance_company it appears that the only true savings accomplished in the plan were those achieved through the plan’s tax planning component the creation and sale of high basis low value stock to generate a large capital_loss to offset a previously-experienced capital_gain that parent was on the verge of not being able to offset under the circumstances we conclude that there was no economic_substance or at most insignificant economic_substance to the transaction apart from tax planning accordingly the sale of the stock should be disregarded as lacking economic_substance apart from tax_avoidance subsidiary is not entitled to any deductions for payments on the assumed_liabilities in addition any deduction claimed by subsidiary for payments on the benefits liability assumed in the transaction is subject_to disallowance on one or more of several possible grounds including that the payments are not for ordinary and necessary business_expenses of the transferee corporation revrul_95_74 1995_2_cb_36 which addresses the treatment of certain environmental liabilities assumed by a transferee of a manufacturing business does not apply to the deductibility by the transferee of liabilities assumed in a transaction of the type described in notice_2001_17 because revrul_95_74 addresses liabilities assumed by a transferee corporation in connection with the transfer of substantially_all the assets associated with the operation of a business to the transferee corporation in a transaction that qualified as an sec_351 exchange that is not the case here furthermore sec_162 allows a deduction only for expenses paid_or_incurred in carrying_on_a_trade_or_business although the term trade_or_business is not defined by the statute or the regulations various litigated cases do offer some guidance see 530_f2d_1332 9th cir one factor in whether a taxpayer had a trade_or_business as a securities trader was the frequency extent and regularity of the transactions see also 32_fedclaims_149 taxpayer’s securities trading was not a trade_or_business because the taxpayer delegated investment decision making to investment managers subsidiary is not engaged in the conduct_of_a_trade_or_business the factual summary provided by area_counsel indicates that it is but a shell corporation the purpose of which was merely to assume a liability and then issue stock to act as a purported incentive compensation vehicle for insurance_company any activities that subsidiary otherwise might have conducted were instead conducted either by parent with expense reimbursement by subsidiary or by insurance_company itself in its claims-minimizing role revrul_95_74 discussed above and revrul_80_198 1980_2_cb_113 both addressing sec_351 exchanges do not suggest otherwise as the rulings in both were contingent on the transferee corporation's receiving substantially_all the operating_assets of the business in question in other words on the transferee corporation's thereafter operating the same business itself and deducting assumed_liabilities in the context of operating that business for subsidiary to take deductions with respect to the assumed benefits liabilities while not also possessing the assets or operating the business in conjunction with which the liabilities were generated would violate the requirement in sec_446 of a clear_reflection_of_income and would call for reallocation of deductions or income under sec_482 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by associate chief_counsel corporate filiz a serbes chief branch
